  Case 2:97-cr-80235-AJT ECF No. 1120-15, PageID.837 Filed 10/02/20 Page 1 of 1




                        Federal Correctional Institution McKean
                                                 Pltolo Shget




Descriptioa: Plioro of irurate Bass 36470-060 rvho rvas engaged in an alterration rvith inmate Naranjo, Sision
51216-039.
                                 {




                                SENSTTIIry - LTMITED OTNCIAL USE
                                                                                                        OL.-r.fl
